  Case 3:21-cv-01350-B-BK Document 9 Filed 08/05/21                Page 1 of 1 PageID 20



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TYESHA N. ISOM,                                 §
                      Plaintiff,                §
                                                §   Civil Case 3:21-CV-1350-B-BK
                                                §
TEXAS DEPARTMENT OF                             §
TRANSPORTATION:                                 §
COMMUNICATIONS,                                 §
              Defendant.                        §


   ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       SO ORDERED this 5th day of August, 2021.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
